In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-15-00398-CR


                        CHRISTOPHER JOHN TAYLOR, APPELLANT

                                                   V.

                              THE STATE OF TEXAS, APPELLEE

                         On Appeal from the County Court at Law No 4
                                     Travis County, Texas
             Trial Court No. D-1-DC-12-302018, Honorable Mike Denton, Presiding

                                           May 19, 2016

                                MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

        Christopher John Taylor filed a notice of appeal from his conviction for Violation

of a Protective Order.1 Appellant was required to file his notice of appeal with the clerk

of the trial court no later than thirty days after sentence was imposed in open court.

TEX. R. APP. P. 26.2(a)(1). Appellant’s sentence was imposed on August 26, 2015.

Appellant did not file his notice of appeal until September 28, 2015. Appellant concedes

that his notice of appeal was filed “three days beyond the 30 day deadline.” A timely
        1
          Because the appeal was transferred from the Third Court of Appeals, we apply the precedent of
that court where available should no controlling precedent from a higher court exist. See TEX. R. APP. P.
41.3.
notice of appeal is required to invoke this court’s appellate jurisdiction. Castillo v. State,

369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If the notice is untimely, the court of

appeals can take no action other than to dismiss the proceeding for lack of jurisdiction.

Id. A court of appeals may extend the deadline to file a notice of appeal if, within fifteen

days of the deadline for filing a notice of appeal, appellant files a notice of appeal in the

trial court, and within that same fifteen day deadline files a proper motion to extend time

to file a notice of appeal in the appellate court. TEX. R. APP. P. 26.3, Castillo v. State,
369 S.W.3d at 198 n.10. No such motion was filed with the appellate court in this case.

Appellant’s failure to timely file a notice of appeal prevents us from exercising

jurisdiction over his appeal.2


        We dismiss the appeal for want of jurisdiction.


                                                                          Brian Quinn
                                                                          Chief Justice


Do not publish.




        2
         The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ
of habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West 2015).

                                                     2